DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hori et al. (hereinafter Hori1) (EP 1909164 A2).
By the way of amendment, Applicant inserted the limitation “the first programmable chip is in continuous connection with, and configured to send a wakeup instruction to, the second programmable chip, wherein the wakeup instruction from the first programmable chip is sent directly from the first programmable chip to the second programmable chip” into claim 1, and the limitation “sending, by the first programmable chip, a wakeup instruction to the second programmable chip, the sending of the wakeup instruction comprising sending the wakeup  instruction from the first programmable chip, directly through a first interface and first port, through a second port and second interface and directly from the second interface to the second programmable chip, 
The teaching of Hori as set forth in the previous office action mailed on 10/26/2020 is incorporated by reference to the extent that it is applicable to amended claims 1 and 6.
As to claim 1, Hori teaches the first programmable chip [controller 110 in base enclosure] is in continuous connection with, and configured to send a wakeup instruction to, the second programmable chip [control substrate 210 in target enclosure], wherein the wakeup instruction from the first programmable chip is sent directly from the first programmable chip to the second programmable chip [FIG. 11] [0095: “The inter-enclosure communication interface section 212 performs communications with other adjacent enclosures. The respective additional enclosures 200 are connected using a daisy chain connection to the base enclosure 100 and the commands and data and so forth output from the controller 110 of the base enclosure 100 are transmitted sequentially by the adjacent additional enclosures 200.”] [0145: “The controller 110 issues an instruction to the target enclosure to supply DC power V1 and V2 from the power supply section 220 to all the disk drives 230 in the target enclosure (S105).”].
As to claim 6, it comprises the similar subject matters claimed in claim 1. Therefore, it is rejected under the same reasons applied to claim 1.
As to claims 3-7, the rejections are respectfully maintained for the reasons as set forth in the last office action mail on 10/26/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (hereinafter Hori) (EP 1909164 A2), in view of Bailey et al. (US 20080126631 A1).
As to claim 2, the rejection is respectfully maintained for the reasons as set forth in the last office action mail on 10/26/2020.

Response to Arguments

Applicant's arguments filed on 08/30/2021 have been fully considered but they are not persuasive.

The examiner respectfully traverses that the Applicant’s argument. Hori explicitly teach sending an instruction to the target enclosure via daisy chain connection between the base enclosure and the target enclosure, wherein the daisy chain connection continuously link the base enclosure and the target enclosure without passing through any switch [See FIG. 1 below: the right side connection]. The switch 310 connects the target enclosure and the external power supply. The state of the switch 310 only affect the connection between the target enclosure and the external power supply, does not physically affect the connection between controller 110 in the base enclosure and control substrate 210 in the target enclosure.

    PNG
    media_image1.png
    744
    574
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1  Hori was cited in the IDS filed on 06/16/2019.